This is a petition for writ of habeas corpus, wherein Gus Barbee alleges that he is unlawfully restrained and imprisoned in the common jail of Pottawatomie county, by Jeff McColgan, sheriff of said county. Petitioner alleges that said restraint and imprisonment is illegal and unauthorized, because the information upon which he was tried and convicted for the alleged offense of conducting games of poker and craps, fails to state a public offense, and by reason of such fact the county court of Pottawatomie county had no jurisdiction to try petitioner, and no jurisdiction to pronounce judgment and sentence. From an examination of the record it clearly appears that the petitioner was put upon trial before a court of competent jurisdiction under an information sufficient in form and substance to sustain a conviction for the crime therein charged. It is our opinion that the application of the petitioner is without merit. Hence, the writ of habeas corpus is denied.